Title: To Alexander Hamilton from William C. Bentley, 4 July 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir,
            Powhatan 4th July 1799
          
          The resignation of Capt. Turner of my Regimt., has been long spoken of, but it was not untill yesterday that I was formerly announced of it; His letter states that he wrote his Non-acceptance early in March to the Secretary of War.
          It is extremely essential to the recruiting business that this, with other vacancies be imediately filled, for with all the advantages that we are entitled to, our task is rendered Arduous by the many obstacles thrown in our Way from the incessant efforts of the Enemies of Government.
          As the relative rank of the Officers of the same grade is not yet Settled, and of course, the successor of Capt Turner if  taken from the Regimt., cannot be known, permit me to name to you, in Confidence, Lieut. Calvin Morgan, who is now the Paymaster, as proper to Command a Company; he is a first Lieut., and stands high in the estimation of the Officers generally, he was in the Western insurrection reported to be an active Vigilant Officer.
          Lieut. John Heiskell (a Second Lieut) is a valuable Officer, and a good disciplinarian. He comes as highly recommended to me, as any Officer in the Regiment; He Commanded a Light Infantry Company of Militia in Genl Porterfields Brigade, and is by him spoken of as the most active Officer that was in it; from these Circumstances I should feel a pleasure in seeing him promoted as first Lieut.
          Your Genl. Order respecting additional rules and regulations to be observed by the recruiting Officers, have been received; they shall be Communicated without Loss of time throughout the Circle.
          I am with every Sentiment of respect Your Mo: Obt 
          
            W. Bentley
          
        